  Case: 5:18-cv-00178-JMH Doc #: 14 Filed: 12/17/18 Page: 1 of 1 - Page ID#: 47



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION at LEXINGTON

DARRELL SULLIVAN,

       Plaintiff,                                CASE NO.: 5:18-cv-00178-JMH

-vs-

ONEMAIN FINANCIAL GROUP, LLC

       Defendant.
                                     /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, DARRELL SULLIVAN, and the Defendant, ONEMAIN

FINANCIAL GROUP, LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to

dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs

and expenses.

        Respectfully submitted this 17th day of December, 2018.

/s/ Octavio Gomez                               /s/ Reid S. Manley
Octavio Gomez, Esquire                           Reid S. Manley, Esquire
Florida Bar No.: 0338620                         Kentucky Bar No. 90360
Morgan & Morgan, Tampa, P.A.                     Burr & Forman, LLP
201 N. Franklin Street, Suite 700                420 North 20th Street, Suite 3400
Tampa, Florida 33602                             Birmingham, Alabama 35203
Tele: (813) 223-5505                             Telephone: 205-251-3000
Fax: (813) 223-5402                              Facsimile: 205-458-5100
Primary Email: TGomez@ForThePeople.com           Primary Email: RManley@Burr.com
Secondary Email:                                 Attorney for Defendant
LDobbins@ForThePeople.com
Attorney for Plaintiff
